Exhibit 99.1 FOR IMMEDIATE RELEASE HOME PROPERTIES REPORTS FOURTH QUARTER AND YEAR-END 2007 RESULTS ROCHESTER, NY, FEBRUARY 21, 2008 – Home Properties (NYSE:HME) today released financial results for the fourth quarter and year ended December 31, 2007.All results are reported on a diluted basis. “Home Properties’ Funds From Operations per share for 2007 was the highest in the Company’s history, reflecting the success of major initiatives completed during the year, including the utility cost recovery programs,” said Edward J.
